Title: To George Washington from Benjamin Lincoln, 9 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War-office April 9. 1782
                        
                        I have been honored with yours of the first instant—By mine of the 26th ultimo I meant only to ask what
                            number of servants the public should feed and pay for the several Officers in the Staff department in case they hired them
                            themselves.
                        The money will be immediately paid to the Workmen at Burlington.
                        Three hundred suits of clothes are put up for the recruits raised by Maryland, and most of them went off
                            to-day—great care should, I think, be taken that the troops are not suffered to disperse after they are clothed.
                        I have just received a letter from Colonel Sheldon, in which he mentions that there are eighty horses in his
                            Corps unfit for the Dragoon service, and requests that one hundred may be purchased for him—he wants the number augmented
                            as he is recruiting his regiment.
                        I beg your Excellency’s opinion whether the service is so pressing, or will probably make it necessary, under
                            the present state of our finances, to go, at this time into this new expence. I have the honor to be, with perfect respect
                            and esteem, my dear General, your most obedient servant
                        
                            B. Lincoln
                        
                    